Judgment unanimously affirmed without costs. Memorandum: The infant plaintiff was injured when the all-terrain vehicle (ATV) he was operating collided with a vehicle owned and operated by defendants. Plaintiff appeals from a judgment entered upon a jury verdict of no cause of action in favor of defendants and from an order denying his motion for judgment notwithstanding the verdict or for a new trial. The court did not err in allowing Donald Cone, the father of the infant plaintiff, to testify that his son was not a licensed operator and that the ATV was not registered. That testimony was directly relevant to defendants’ counterclaim based on negligent entrustment (see, Nolechek v Gesuale, 46 NY2d 332, 337). The court properly denied plaintiff’s posttrial motion because the preponderance of evidence in plaintiff’s favor was not so great that the verdict could not have been reached by any fair interpretation of the evidence (see, Kuncio v Fillmore Hosp., 117 AD2d 975, 976, lv denied 68 NY2d 608). (Appeal from Judgment of Supreme Court, Allegany County, Feeman, Jr., J. — Negligence.) Present —Denman, P. J., Green, Pine, Balio and Fallon, JJ.